Citation Nr: 1605226	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for atrophic/allergic rhinitis with headaches and nosebleeds, identified as chronic epistaxis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a December 2014 Board decision, the Board reopened and remanded a claim for service connection for atrophic rhinitis with headaches and nosebleeds, identified as chronic epistaxis.  The case has been returned to the Board for appellate review.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's chronic epistaxis began in service and has been present ever since.


CONCLUSION OF LAW

The criteria for service connection for epistaxis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014 & Supp. 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that service connection is warranted for chronic epistaxis that began in service and has been present ever since.  The Veteran's service treatment records have been found to be unavailable and therefore, there is nothing noted at entry regarding nosebleeds.  As such the Board will treat the Veteran's claim as one for direct service connection.  The Veteran has credibly and competently reported that he received treatment for nosebleeds on numerous occasions during his military service, and his post-service treatment records show the Veteran has, and continues to receive treatment for, his condition which has been diagnosed as epistaxis.  

A VA opinion was sought as to the issue of whether the Veteran's nasal condition was related to the Veteran's service.  In April 2015, the VA examiner noted the Veteran's diagnoses of allergic rhinitis and epistaxis and opined that it was less likely than not that the Veteran's nasal condition was incurred in or caused by service.  The rationale provided was that the Veteran made statements implying that he had nosebleeds as a child.  

As noted earlier, since the Veteran's service treatment records are unavailable, a nasal condition is not noted on entry, and the Veteran is presumed sound.  In addition, the Board finds that nosebleeds are the type of symptom/disability that a lay person is capable of observing, and the Veteran carries a diagnosis of Chronic epistaxis (chronic nosebleeds).  Therefore, based on the Veteran's competent and credible report of symptoms during and after discharge, and a current diagnosis, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's chronic epistaxis disability was incurred in service.  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the Board finds that the evidence of record supports the claim, and that service connection for chronic epistaxis is warranted.

The Board has also considered whether service connection is warranted for the Veteran's additional nasal condition of atrophic/allergic rhinitis with headaches.  While the Board has found the Veteran capable of providing a statement regarding nosebleeds during service, he is not capable of diagnosing symptoms of atrophic/allergic rhinitis with headaches or linking those symptoms to service.  Additionally, there is a negative opinion on the issue with no contrary opinion.  Consequently, under these circumstances, the Board finds that service connection for the additional disability of atrophic/allergic rhinitis with headaches is not warranted.  


ORDER

Entitlement to service connection for chronic epistaxis is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


